DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claims 43-52 are pending and under examination.


35 USC § 103(a) rejections withdrawn 
The rejections of claims 43-52 under 35 U.S.C. 103(a) as being unpatentable over over Tomlins et al (Science, 310:644-648, 2005, IDS), Seet et al (US 2018/0155688, published 7 June 2018, effective filing date 20 May 2015, IDS) and Rooney (US 2019/0307868, published 10 October 2019, effective filing date 31 March 2016) in view of Johnston et al (US 2015/0079119, published 19 March 2015, cited previously) Hacohen et al (US 2011/0293637, published 1 December 2011, cited previously), Vitiello (US 2015/0140041, published 21 May 2015, cited previously) and Chiang et al (US 2006/0008468, published 12 January 2006, cited previously) in further view of Diehn et al (US 2014/0296081, published 2 October 2014, cited previously) are withdrawn in view of Applicant’s submission of an IDS on 31 May 2022 with relevant art. 


NEW REJECTIONS: based on IDS

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 43-52 are rejected under 35 U.S.C. 103 as being unpatentable over over Tomlins et al (Science, 310:644-648, 2005, IDS), Seet et al (US 2018/0155688, published 7 June 2018, effective filing date 20 May 2015, IDS), Rooney (US 2019/0307868, published 10 October 2019, effective filing date 31 March 2016) and Parker et al (Chinese J Cancer, 32:594-603, 2013, IDS). in view of Johnston et al (US 2015/0079119, published 19 March 2015, cited previously) Hacohen et al (US 2011/0293637, published 1 December 2011, cited previously), Vitiello (US 2015/0140041, published 21 May 2015, cited previously) and Chiang et al (US 2006/0008468, published 12 January 2006, cited previously) in further view of Diehn et al (US 2014/0296081, published 2 October 2014, cited previously).
Tomins discloses that the TMPRSS2/ERK fusion is common in prostate cancer cells (page 646, 1st column to page 647, 2nd column).
	Seet disclose that TMPRSS2/ERK fusion antigen could be used in immunotherapy (paragraphs  3-6, 66, 72, 84, 125, 126; claim 75). 
	Rooney discloses neoantigenic peptides from a fusion between ERG and TMPRSS2 including a neoantigenic peptide (SEQ ID NO. 130) that comprises the peptide of SEQ ID NO. 476 (paragraph 5, 89, 90, 166, 167, 257, 639, Table 1; see sequence comparison below). Rooney disclose that peptides can be from 5 to 100 amino acids and may have extensions of 2-5 amino acids at the N- and C-terminus (paragraphs 10, 170, 172-177, Rooney further disclose that the neoantigenic peptides may be used to treat prostate cancer (paragraphs 40, 66, 67, 76, 533, 534). It is noted that the limitation “wherein each selected TMRPSS2/ERG fusion-derived neoantigen peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 473-480” encompasses peptides that include the peptide of SEQ ID NO. 476.
Parker disclose that the TMRPSS2/ERG fusion along with several other fusions listed in the claims were known in the art prior to the filing date of the present application (Table 1; Figure 2).
	One of ordinary skill in the art would have been motivated to combine Tomins, Seet, Rooney and Parker because they all disclose the TMPRSS2/ERK fusion in prostate cancer.
	Neither Tomins, Seet, Rooney nor Parker disclose selecting two or more TMPRSS2/ERG fusion-derived neoantigen peptides from a library of peptides comprising 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions
Johnston teaches identifying novopeptides likely to be expressed in cancer cells and not in non-cancerous cells is accomplished by comparing EST sequences from a tumor database with EST sequences from a non-tumor related EST database to identify sequences arising from frame shift mutations or variations (page 15, lines 15-21). Johnston disclose that once a library of candidate novopeptide sequences has been generated, physical novopeptides can readily be generated by any of the many methods known to a person having ordinary skill in the art for synthesizing or producing physical polypeptides from specified sequences (page 15, lines 2-7). Johnston further disclose administering frameshift fusion peptides to cancer patients (paragraphs 33-45). Johnston discloses that fusion-derived peptides induced CTL that were capable of killing tumor cells (Example 10, Johnston further disclose that the administration of fusion-derived peptides resulted in tumor regression (Example14). Johnston disclose that nonsense proteins tend to be very immunogenic and are expressed predominantly (if not exclusively) in tumor cells, FS-derived antigens are ideal vaccine candidates (paragraph 34). Johnston disclose that these will lead to the production of novopeptides since the junction points will be new peptide sequence (Id). Johnston discloses novopeptide expression databases that comprise frameshift novopeptides (paragraphs 38, 40, 43, 51-60). It has been interpreted that a database comprising frameshift novopeptides is equivalent to a peptide library that comprises fusion-specific neoantigen peptide corresponding to recurrent tumor-specific gene fusions. Johnston also disclose monitoring tumor growth following administration of the vaccine (page 69, lines 9-12; Figures 4-65).
Hacohen et al (US 2011/0293637, published 1 December 2011) discloses identifying neoantigens by identifying tumor specific mutations including gene-fusion mutations (paragraphs 6-9, 50-60, 72-94). Hacohen disclose comparing mutations in samples to previously reported mutation in a database (paragraphs 75, 94). Hacohen discloses treating patients with Hacohen disclose selecting peptides based on parameters such as the specific MHC of the patient (paragraphs 56-59). Hacohen disclose that preferably the peptides will bind the selected MHC with an IC50<50 nM (paragraphs 8, 44, 60, 92). Hacohen disclose the administration of up to 20 peptides with 8-50 amino acids (paragraphs 9-12, 89, 118).  Hacohen discloses peptide databases from which the neoantigenic peptides may be derived (paragraph 94). Hacohen disclose doses of neoantigenic peptides from 1 µg to 50 mg (paragraph 143). 
Vitiello (US 2015/0140041, published 21 May 2015) disclose determining the presence of one or more tumor-specific mutations, including gene fusions, in a biological sample from the cancer patient (paragraphs 7-10).  Vitiello further disclose obtaining the MHC profile of the cancer patient and using algorithms to identify and select patient specific neoantigens (paragraphs 7-10, 25, 63-68, 76, 77-80). Vitiello disclose mapping sequences comprising mutations to a data base with reference gene sequences (paragraphs 7, 14, 17). Vitiello also disclose mRNA and epitope databases (paragraphs 27, 52, 67). Vitiello disclose monitoring the patient throughout the course of therapy (paragraph 102).
One of ordinary skill in the art would have been motivated to combine Johnston, Hacohen and Vitiello because they all disclose the identification of tumor-specific mutations, including gene fusions, making peptides that bind the patient’s MHC based on the gene fusions and administering the peptides to the patient. Furthermore, Johnston, Hacohen and Vitiello all disclose databases comprising neoantigenic peptides which include peptides based on gene fusions. 
	One of ordinary skill in the art would be motivated to apply Johnston, Hacohen, Vitiello’s method for identifying tumor specific fusion, selecting peptides based on the tumor specific fusion antigens and administering one or more fusion peptides to Tomins and Seet’s TMPRSS2/ERK fusion antigen peptide because Diehn, Johnson, Hacohen, Seet, Tomins, Rooney and Parker all disclose the involvement of fusion genes in cancer while Johnson, Hacohen, Seet and Rooney further disclose fusion peptide antigens that may be used in immunotherapy. It would have been prima facie obvious to substitute Tomins, Seet, Rooney and Parker’s TMPRSS2/ERK fusion peptide for Diehn, Johnson and Hacohen’s fusion peptides to have a method comprising identifying the presence of a TMPRSS2/ERG gene fusion from patient data obtained from a subject having or suspected of having prostate cancer, obtaining information relating to one or more HLA alleles of the subject, selecting two or more TMPRSS2/ERG fusion-derived neoantigen peptides from a library of peptides comprising 50-100 fusion-specific neoantigen peptides corresponding to tumor-specific gene fusions, wherein each selected TMRPSS2/ERG fusion-derived neoantigen peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 473-480, determining binding of the selected TMPRSS2/ERG fusion-derived neoantigen peptides, to the one or more HLA alleles of the subject, selecting at least one of the TMPRSS2/ERG fusion-derived neoantigen peptide for administration to the subject when the TMPRSS2/ERG fusion-derived neoantigen peptide is determined to bind to the one or more HLA alleles of the subject; and administering a peptide vaccine comprising the TMPRSS2/ERG fusion-derived neoantigen peptide to the subject.
With regards to an interpretation that the limitation “selecting at least one of the TMPRSS2/ERG fusion-derived neoantigen peptides for administration to the subject” requires that the neoantigenic peptides were synthesized prior to obtaining information relating to one or more tumor-specific gene fusions in a biological sample from the cancer patient, Johnston disclose that once a library of candidate novopeptide sequences has been generated, physical novopeptides can readily be generated by any of the many methods known to a person having ordinary skill in the art for synthesizing or producing physical polypeptides from specified sequences. This is consistent with what Chiang discloses with overexpressed tumor antigens. Chiang disclose matching between a particular patient's cancer type or condition to available immunotherapeutics (paragraphs 77). Chiang disclose that the panel of antigens assayed for in practicing the method disclosed herein is assembled from more commonly expressed tumor antigens for which targeting immunotherapeutics are on the market (paragraph 87). Although Johnston concerns neoantigenic peptides while Chiang concerns overexpressed tumor antigens, the concept is the same. Both Johnston and Chiang disclose having peptides available for vaccination prior to screening the patient for tumor antigens. Thus, synthesizing tumor antigens prior to obtaining information relating to one or more tumor-specific antigens in a biological sample from the cancer patient and prior to administering the peptides was known in the art.
Neither Tomins, Seet, Rooney, Parker, Johnston, Hacohen nor Vitiello specifically disclose obtaining a plurality of peptides that comprises 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions.
Diehn disclose analyzing a cancer-specific genetic alteration in a subject including fusions comprising the steps of: obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer; sequencing a plurality of target regions in the tumor nucleic acid sample and in the genomic nucleic acid sample to obtain a plurality of tumor nucleic acid sequences and a plurality of genomic nucleic acid sequences; and comparing the plurality of tumor nucleic acid sequences to the plurality of genomic nucleic acid sequences to identify a patient-specific genetic alteration in the tumor nucleic acid sample; wherein the plurality of target regions are selected from a plurality of genomic regions that are recurrently mutated in the specific cancer; the plurality of genomic regions comprises at least 10 different genomic regions; and at least one mutation within the plurality of genomic regions is present in at least 60% of all subjects with the specific cancer (paragraphs 25-33, 104-114).  Diehn disclose methods for creating a library of recurrently mutated genomic regions comprising identifying a plurality of genomic regions from a group of genomic regions that are recurrently mutated in a specific cancer, wherein the library comprises the plurality of genomic regions, the plurality of genomic regions comprises at least 10 different genomic regions; and at least one mutation within the plurality of genomic regions is present in at least 60% of all subjects with the specific cancer, the plurality of genomic regions comprises at least 25, at least 50, at least 100, at least 150, at least 200, or at least 500 different genomic regions (paragraphs 11-24). Diehn disclose that the mutations include gene fusions (paragraphs 68, 74-80).
One of ordinary skill in the art would have been motivated to apply Diehn’s identification of at least 50 genomic regions that are recurrently mutated in a specific cancer to Tomins, Seet, Rooney, Parker, Johnston, Hacohen and Vitiello’s methods for selecting and administering two or more TMPRSS2/ERG fusion-derived neoantigen peptides based on whether the one or more tumor-specific gene fusion match the sequences of peptides that comprise 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions and parameters such as the specific MHC of the patient to because Tomins, Seet, Rooney, Parker, Johnston, Diehn, Hacohen and Vitiello all involve the detection of mutated nucleic acids involving fusions. Hacohen disclose that such mutated proteins, which include fusions, have the potential to uniquely mark a tumor (relative to non-tumor cells) for recognition and destruction by the immune system avoid central and sometimes peripheral T cell tolerance, and thus be recognized by more effective, high avidity T cells receptors (paragraphs 3, 6). As disclosed in Hacohen Rooney and Vitiello, the fusion proteins identified in Diehn would be capable of generating neoantigens which could be used in cancer vaccines. It would have been prima facie obvious to combine Tomins, Seet, Rooney, Parker, Johnston, Hacohen and Vitiello’s methods for selecting and administering one or more peptides based on whether the one or more tumor-specific gene fusion match the sequences of peptides that comprise 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions and parameters such as the specific MHC of the patient with Diehn’s method for analyzing a library of fusion-specific nucleic acid sequences and/or an amino acid sequences corresponding to one or more tumor-specific gene fusions to have a method comprising identifying the presence of a TMPRSS2/ERG gene fusion from patient data obtained from a subject having or suspected of having prostate cancer, obtaining information relating to one or more HLA alleles of the subject, selecting two or more TMPRSS2/ERG fusion-derived neoantigen peptides from a library of peptides comprising 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions, wherein each selected TMRPSS2/ERG fusion-derived neoantigen peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 473-480, determining binding of the selected TMPRSS2/ERG fusion-derived neoantigen peptides, to the one or more HLA alleles of the subject, selecting at least one of the TMPRSS2/ERG fusion-derived neoantigen peptide for administration to the subject when the TMPRSS2/ERG fusion-derived neoantigen peptide is determined to bind to the one or more HLA alleles of the subject; and administering a peptide vaccine comprising the TMPRSS2/ERG fusion-derived neoantigen peptide to the subject.

Applicant states that claim 43 recites an active step of "selecting two or more TMPRSS2/ERG fusion-derived neoantigen peptides from a library of peptides comprising 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions" selected from a specific library of gene fusions. Applciant’s argue that the combination of cited references does not disclose nor suggest such a specific library. Applicant argue that the Examiner concedes, "[n]either Tomlins, Seet, Rooney, Johnson, Hacohen nor Vitello specifically disclose obtaining a plurality of peptides that comprises 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions."  Applicant argues that the Examiner relies on the disclosure of Diehn to allegedly provide the library recited in pending claim 43. However, Applicant argues that Diehn fails to disclose or suggest the specific library of
tumor-specific gene fusions recited in the amended claims. Applicant argues that at most, Diehn describes that a neoantigen library could be created, without providing any guidance for selecting the specific gene fusions recited in pending claim 43. 
	Applicant’s argument has been considered but is not persuasive. The term “library is not specifically defined in the Specification . The Specification recites that “FIG. 2 illustrates a non-limiting example of a strategy for constructing a vaccine library comprising (1) screening of publicly available databases containing cancer sample sequences, information relating to genomic aberrations in cancer, and/or information relating to gene fusions in cancer; (2) extracting gene fusion incidence data; (3) analyzing fusion breakpoint peptides and MHC interaction; ( 4) selecting fusion breakpoint peptides based on 15 affinity for MHC proteins; (5) calculating population coverage of selected peptides; and (6) incorporation of selected peptides into vaccine library. Thus, it has been interpreted that a peptide library is a list of peptides that may be used to administer to a subject who has the particular frameshift mutation and MHC molecule of the subject. It is noted that the Specification does not disclose 50 TMPRSS2/ERG fusion-derived neoantigen peptides. Hacohen discloses 84 peptides from a subject with a BCR-ABL fusion (paragraph 185). Vitiello disclose a list of 320 neoantigenic peptides (Figure 4).  Johnston disclose over 100 neoantigen fusion-derived peptides.  (Table 2). Thus, the cited art discloses 50-100 neoantigenic peptides. Furthermore, there are many more neoantigenic fusion-derived peptides disclosed in publications prior to the filing date of the present application.
	As discussed above, Diehn disclose methods for creating a library of recurrently mutated genomic regions wherein the plurality of genomic regions comprises at least 500 different genomic regions (paragraphs 11-24). Peptides may be identified and synthesized from the methods described in Hacohen, Johnston and Vitiello from the genomic regions described in Diehn. As discussed in Chiang, Vitiello, Hacohen and Johnston, having a list of neoantigen peptides prior to sequencing the exome or transcriptome of tumor cells from a patient to identify mutations in the tumor was known in the art.	
It appears that most if not all of the fusions listed in the present claims were known in the art. It is likely that neoantigen-fusion-derived peptides were published before the effective filing date of the present application. 


ESULT 5
US-16-094-851-130
; Sequence 130, Application US/16094851
; Publication No. US20190307868A1
; GENERAL INFORMATION
;  APPLICANT: NEON THERAPEUTICS, INC.
;  TITLE OF INVENTION: NEOANTIGENS AND METHODS OF THEIR USER
;  FILE REFERENCE: 50401-705.601
;  CURRENT APPLICATION NUMBER: US/16/094,851
;  CURRENT FILING DATE: 2018-10-18
;  PRIOR APPLICATION NUMBER: PCT/US2017/025462
;  PRIOR FILING DATE: 2017-03-31
;  PRIOR APPLICATION NUMBER: 62/316,571
;  PRIOR FILING DATE: 2016-04-01
;  PRIOR APPLICATION NUMBER: 62/316,567
;  PRIOR FILING DATE: 2016-04-01
;  PRIOR APPLICATION NUMBER: 62/316,552
;  PRIOR FILING DATE: 2016-03-31
;  PRIOR APPLICATION NUMBER: 62/316,547
;  PRIOR FILING DATE: 2016-03-31
;  PRIOR APPLICATION NUMBER: 62/316,533
;  PRIOR FILING DATE: 2016-03-31
;  PRIOR APPLICATION NUMBER: 62/316,530
;  PRIOR FILING DATE: 2016-03-31
;  NUMBER OF SEQ ID NOS: 1834
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 130
;  LENGTH: 55
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-16-094-851-130

  Query Match             100.0%;  Score 96;  DB 19;  Length 55;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALNSEALSVVSEDQSLFEC 20
              ||||||||||||||||||||
Db          1 MALNSEALSVVSEDQSLFEC 20



Summary
Claims 43-52 stand rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                     

	/MARK HALVORSON/           Primary Examiner, Art Unit 1642